         20-50897-cag Doc#1 Filed 05/08/20 Entered 05/08/20 11:37:30 Main Document Pg 1 of 12


Fill in this information to identify your case:

United States Bankruptcy Court for the:

WESTERN DISTRICT OF TEXAS

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                COWBOY CLEANERS, LTD. DBA COWBOY CLEANERS, INC.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  11759 Blanco Rd.
                                  San Antonio, TX 78216
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Bexar                                                           Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
         20-50897-cag Doc#1 Filed 05/08/20 Entered 05/08/20 11:37:30 Main Document Pg 2 of 12
Debtor    COWBOY CLEANERS, LTD. DBA COWBOY CLEANERS,                                                   Case number (if known)
          INC.
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.
                                                                 debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known

Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
         20-50897-cag Doc#1 Filed 05/08/20 Entered 05/08/20 11:37:30 Main Document Pg 3 of 12
Debtor   COWBOY CLEANERS, LTD. DBA COWBOY CLEANERS,                           Case number (if known)
         INC.
         Name




Official Form 201            Voluntary Petition for Non-Individuals Filing for Bankruptcy              page 3
         20-50897-cag Doc#1 Filed 05/08/20 Entered 05/08/20 11:37:30 Main Document Pg 4 of 12
Debtor   COWBOY CLEANERS, LTD. DBA COWBOY CLEANERS,                                                Case number (if known)
         INC.
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 4
         20-50897-cag Doc#1 Filed 05/08/20 Entered 05/08/20 11:37:30 Main Document Pg 5 of 12
Debtor    COWBOY CLEANERS, LTD. DBA COWBOY CLEANERS,                                               Case number (if known)
          INC.
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      May 8, 2020
                                                  MM / DD / YYYY


                             X   /s/ Victoria Maisel                                                      Victoria Maisel
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ James S. Wilkins                                                      Date May 8, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 James S. Wilkins 21486500
                                 Printed name

                                 James S. Wilkins, P.C.
                                 Firm name

                                 711 Navarro
                                 Ste. 711
                                 San Antonio, TX 78205
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     210-271-9212                  Email address      jwilkins@stic.net

                                 21486500 TX
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
           20-50897-cag Doc#1 Filed 05/08/20 Entered 05/08/20 11:37:30 Main Document Pg 6 of 12


 Fill in this information to identify the case:
 Debtor name COWBOY CLEANERS, LTD. DBA COWBOY CLEANERS,
                    INC.
 United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS                                                                                    Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 AAA Financial                                                                                                                                                            $11,291.08
 Services
 P.O. Box 851001
 Dallas, TX
 75285-1001
 Albert Uresti Tax                                               Laundry                                                                                                    $4,798.72
 Assessor/Collector
 P.O. Box 2903
 San Antonio, TX
 78299-2903
 Albert Uresti Tax                                               #5                                                                                                         $3,998.29
 Assessor/Collector
 P.O. Box 2903
 San Antonio, TX
 78299-2903
 Bank of America                                                                                                                                                          $19,994.75
 P.O. Box 1575
 Wilmington, DE
 19886
 Bank of America                                                                                                                                                          $11,494.22
 P.O. Box 15284
 Wilmington, DE
 19850
 Capital One                                                                                                                                                              $12,639.93
 P.O. Box 60599
 City of Industry, CA
 91716-0599
 Capital One                                                                                                                                                              $29,641.71
 P.O. Box 60599
 City of Industry, CA
 91716-0599
 Chase                                                                                                                                                                    $42,458.34
 P.O. Box 15123
 Wilmington, DE
 19850-5123



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
           20-50897-cag Doc#1 Filed 05/08/20 Entered 05/08/20 11:37:30 Main Document Pg 7 of 12



 Debtor    COWBOY CLEANERS, LTD. DBA COWBOY CLEANERS,                                                         Case number (if known)
           INC.
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Chase                                                                                                                                                                    $25,691.36
 P.O. Box 15123
 Wilmington, DE
 19850-5123
 Chase                                                                                                                                                                    $11,705.31
 P.O. Box 15123
 Wilmington, DE
 19850-5123
 Citibank - Business                                                                                                                                                      $35,902.84
 Card
 P.O. Box 790046
 Saint Louis, MO
 63179-0046
 De Lage Landen                                                                         Disputed                                                                            $9,110.22
 Financial
 P.O. Box 824018
 Philadelphia, PA
 19182-4018
 Discover                                                                                                                                                                   $5,261.12
 PO Box 29013
 Phoenix, AZ
 85038-9013
 Fabri Clean                                                                                                                                                              $42,884.77
 9770 West Wingfoot
 Dr.
 Houston, TX 77041
 Jefferson Bank                                                                         Contingent                                                                      $204,600.00
 PO Box 5190
 San Antonio, TX
 Leaf Capital                                                    Water Heater                                        $14,076.00                  $7,000.00                  $7,076.00
 Funding, LLC
 8100 Sandpiper
 Circle
 Ste. 300
 Nottingham, MD
 21236
 Mustang Ent.                                                                                                                                                               $3,607.39
 1238 W. Laurel
 San Antonio, TX
 78201-6341
 Sam's Club                                                                                                                                                               $10,225.59
 P.O. Box 530981
 Atlanta, GA
 30353-0981
 State Comptroller of                                                                                                                                                       $6,585.46
 Public Accounts

 Valero Marketing                                                                                                                                                         $11,325.53
 P.O. Box 300
 Amarillo, TX
 79105-0300


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
      20-50897-cag Doc#1 Filed 05/08/20 Entered 05/08/20 11:37:30 Main Document Pg 8 of 12




                                                               United States Bankruptcy Court
                                                                     Western District of Texas
 In re      COWBOY CLEANERS, LTD. DBA COWBOY CLEANERS, INC.                                       Case No.
                                                   Debtor(s)                                      Chapter      11




                                               VERIFICATION OF CREDITOR MATRIX


I, the President of the partnership named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       May 8, 2020                                              /s/ Victoria Maisel
                                                                      Victoria Maisel/President
                                                                      Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
    20-50897-cag Doc#1 Filed 05/08/20 Entered 05/08/20 11:37:30 Main Document Pg 9 of 12



}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                           AAA Financial Services
                           P.O. Box 851001
                           Dallas, TX 75285-1001


                           ADT/PROTECTION ONE
                           PO BOX 219044
                           Kansas City, MO 64121-9044


                           AFLAC
                           1932 Wynnton Road
                           Columbus, GA 31990


                           Albert Uresti Tax Assessor/Collector
                           P.O. Box 2903
                           San Antonio, TX 78299-2903


                           ALLY FINANCIAL
                           PO BOX 8143
                           Lutherville Timonium, MD 21093


                           Ameriplan Corp
                           5000 Legacy
                           Ste. 300
                           Plano, TX


                           Bank of America
                           P.O. Box 15284
                           Wilmington, DE 19850


                           Bank of America
                           P.O. Box 1575
                           Wilmington, DE 19886


                           Capital One
                           P.O. Box 60599
                           City of Industry, CA 91716-0599


                           Chase
                           P.O. Box 15123
                           Wilmington, DE 19850-5123


                           Citibank - Business Card
                           P.O. Box 790046
                           Saint Louis, MO 63179-0046
20-50897-cag Doc#1 Filed 05/08/20 Entered 05/08/20 11:37:30 Main Document Pg 10 of
                                        12



                      Colonial Life
                      P.O. Box 903
                      Columbia, SC 29202-0903


                      David Equity Mangement
                      c/o Foresite Real Estate
                      1141 N. Loop 410
                      78232


                      De Lage Landen Financial
                      P.O. Box 824018
                      Philadelphia, PA 19182-4018


                      Dex YP
                      P.O. Box 619009
                      Dallas, TX 75261-9009


                      Discover
                      PO Box 29013
                      Phoenix, AZ 85038-9013


                      Fabri Clean
                      9770 West Wingfoot Dr.
                      Houston, TX 77041


                      Headline Computers
                      8002 S. Presa
                      San Antonio, TX 78223


                      Home Depot
                      P.O. Box 790420
                      Saint Louis, MO 63179


                      IPFS Corp.
                      3522 Thomasville Rd., Suite 400
                      Tallahassee, FL 32309


                      Jefferson Bank
                      PO Box 5190
                      San Antonio, TX


                      Leaf Capital Funding, LLC
                      8100 Sandpiper Circle
                      Ste. 300
                      Nottingham, MD 21236
20-50897-cag Doc#1 Filed 05/08/20 Entered 05/08/20 11:37:30 Main Document Pg 11 of
                                        12



                      Maisel, Margaret
                      1402 Fortune Hill
                      San Antonio, TX 78258


                      Mardon Corp.
                      11759 Blanco
                      San Antonio, TX 78216


                      Multicopy Printing Co., Inc.
                      516 New Laredo Hwy.
                      San Antonio, TX 78211


                      Mustang Ent.
                      1238 W. Laurel
                      San Antonio, TX 78201-6341


                      Oakgate Shopping Center
                      525 Callaghan Road
                      San Antonio, TX 78228


                      Painted Post Ventures, Inc.
                      111 Painted Post Lane
                      San Antonio, TX 78231


                      Perdernales Electric Cooperative, Inc.
                      P.O. Box 1
                      Johnson City, TX 78636


                      Pitney Bowes
                      P.O. Box 371887
                      Pittsburgh, PA 15250


                      Purchase Power
                      P.O. Box 371847
                      Pittsburg, PA


                      Readyfresh
                      P.O. Box 856680
                      Louisville, KY 40285


                      Sam's Club
                      P.O. Box 530981
                      Atlanta, GA 30353-0981
20-50897-cag Doc#1 Filed 05/08/20 Entered 05/08/20 11:37:30 Main Document Pg 12 of
                                        12



                      Sankey Equipt
                      4331 Milling Rd.
                      San Antonio, TX 78219


                      Simms Leather
                      9623 Hillcroft St.
                      Houston, TX 77096


                      Spectrum
                      P.O. Box 60074
                      City of Industry, CA


                      Sprint
                      P.O. Box 219554
                      Kansas City, MO 64121


                      State Comptroller of Public Accounts



                      TD AUTO FINANCE
                      P.O. BOX 16035
                      Lewiston, ME 04243


                      Valero Marketing
                      P.O. Box 300
                      Amarillo, TX 79105-0300


                      Winham Professional Service
                      382 Main Street
                      Salem, NH 03079-2412
